The opinion of the Court was delivered by
Tiighman, C. J.
The objection to this award is, that the defendant had no notice of the adjourñment made at the first meeting of the arbitrators. This'objection is not good. The defendant was present at the prothonotary’s office when the arbitrators were appointed, and agreed with the plaintiff in fixing the time of the first meeting. At that meeting he ought to have attended, and has no right to say that he was ignorant of the adjournment which was then made. It was his own fault that he did not know of the adjournment, because the arbitrators have express power to adjourn from time to time, by the, act of 20th March, 1810. It is objected also, that the arbitrators had no power to adjourn before they were sworn; but the law is not so. Their oath is, that they *276will justly and equitably try all matters in variance submitted to them,” and it is sufficient if they are sworn before the commencement of the trial. It is the opinion of the Court, therefore, that the award is good, and the judgment should be affirmed.
Judgment affirmed.